             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                       No. 3:12-CR-00304

      v.                                        (Judge Brann)

MARK KANDEL,

            Defendant.

                                   ORDER

                                 MAY 7, 2021

      In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Mark Kandel’s motion for compassionate release,

pursuant to 18 U.S.C. § 3582(c)(1)(A), (Doc. 41) is DENIED.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
